Citation Nr: 1040296	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed Meniere's 
disease.  

2.  Entitlement to service connection for a claimed sinus 
disorder including as secondary to the claimed Meniere's disease.  

3.  Entitlement to service connection for the claimed residuals 
of a low back injury including as secondary to the claimed 
Meniere's disease.  

4.  Entitlement to service connection for the claimed residuals 
of a right arm injury including as secondary to the claimed 
Meniere's disease.  

5.  Entitlement to service connection for claimed decreased 
vision including as secondary to the claimed Meniere's disease.  

6.  Entitlement to service connection for claimed headaches 
including as secondary to the claimed Meniere's disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) of the Regional Office (RO).  

Of preliminary importance, a written brief presentation from the 
Veteran's representative, dated in October 2010, reflects the 
Veteran's desire to base his claims of entitlement to service 
connection for a headache disorder, for the residuals of a low 
back injury, for the residuals of a right arm injury, for 
decreased vision, and for a sinus disorder, on a secondary theory 
of entitlement related to his Meniere's disease.  For this 
reason, the Board has recharacterized the issues as encompassed 
by those set forth on the title page.  

The issues of entitlement to service connection for claimed 
decreased vision, and for claimed headaches, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.  



FINDINGS OF FACT

1.  The currently demonstrated Meniere's disease is not shown to 
be due to a documented event or incident of the Veteran's period 
of active service.  

2.  The currently demonstrated allergic rhinitis, claimed as a 
sinus disorder, is not shown to be due to a documented event or 
incident of the Veteran's period of active service.  

3.  The Veteran has not presented credible lay evidence 
sufficient to establish a continuity of low back symptomatology 
beginning during his period of active service, nor is he shown to 
demonstrate current residuals of a low back injury.

4.  The Veteran has not presented credible lay evidence 
sufficient to establish a continuity of right arm symptomatology 
beginning during his period of active service, nor is he shown to 
demonstrate current residuals of a right arm injury.  


CONCLUSIONS OF LAW

1.  The Veteran does not have Meniere's disease due to disease or 
injury that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The Veteran does not have a sinus disorder due to disease or 
injury that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010).   

3.  The Veteran does not have residuals of a low back injury due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  The Veteran does not have residuals of a right arm injury due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2006.  In these 
letters, the Veteran was notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in January 2007.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran and he has been afforded a VA 
examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, the Board is satisfied that all reasonable efforts to 
develop the record were made with respect to these claims.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claims, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  
Therefore, any such defect is harmless and the Board will proceed 
to adjudicate the merits of the Veteran's appeal.  

General Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1131.  Service connection 
may also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the a veteran is required to show "(1) that a condition was 
'noted' during service, (2) evidence of postservice continuity of 
the same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Standard of Review

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that he currently suffers from Meniere's 
disease, a sinus disorder, the residuals of a low back injury, 
and the residuals of a right arm injury that are related to his 
active service.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for Meniere's disease, for a sinus disorder, 
for the residuals of a low back injury, and for the residuals of 
a right arm injury.  

Service treatment records reflect treatment for contusion of the 
right arm from a football injury, sore right arm, low back pain 
following a football injury, sinus problems, sinus congestion, 
dizzy spells after strenuous activities related to viral 
syndrome, and dizziness and sinus congestion associated with flu 
syndrome.  

Notably, the Veteran did not claim to have the residuals of a low 
back injury or the residuals of a right arm until many years 
following service discharge, nor were Meniere's disease or a 
sinus disorder shown to be manifested until many years following 
service discharge.  Thus, there is strong evidence against a 
finding of any continuity of symptomatology since service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000).  

With respect to the claims for the residuals of low back and 
right arm injuries, the medical evidence of record is negative 
for any complaints of or treatment for any low back or right arm 
pathology.  In fact, the only evidence of record supporting the 
Veteran's claims for service connection for a low back disorder 
or for a right arm disorder is his own lay opinion.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  See also 38 
C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent 
medical and lay evidence.  Where the determinative issue involves 
causation or a diagnosis, there must be competent evidence and, 
generally, lay statements are not competent evidence.  Id.  
However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is simple and capable of lay 
observation, if so, then lay evidence thereof is not a medical 
determination requiring medical evidence; rather, it can be 
established by competent lay evidence.  Jandreau, Id.; Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a) 
(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  The 
credibility of lay statements may not be refuted solely by the 
absence of corroborating medical evidence, but this is a factor.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, although the Veteran is deemed competent and credible to 
describe symptoms of low back pain as this particular symptom is 
capable of lay observation, he has not reported a continuity of 
back symptoms since service and there is no medical evidence 
linking the Veteran's back disability to service.  Moreover, the 
Board notes that the Veteran has not complained of any other 
symptoms beside low back pain.  The Board notes that pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that beyond the filing of his 
initial claim for service connection, the Veteran has failed to 
assert that he currently experiences any right arm disorder.  In 
a claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  

Thus, the Board finds that the preponderance of the evidence is 
against a finding that the Veteran currently suffers from any low 
back disorder or right arm disorder that is in any way related to 
his service.  Hence, no VA examination is warranted.  

As to the claims for Meniere's disease and a sinus disorder, 
private and VA treatment records generally reflect complaints of 
and treatment for dizziness, seizures, and nasal congestion, and 
show diagnosis of Meniere's disease, sinusitis, vertigo, an old 
infarction in the sublentiform portion of the right internal 
capsule, paranasal sinus and mastoid findings, enlarged lymph 
node in the left submandibular space, vestibular hypofunction, 
benign paroxysmal positional vertigo, and two polyps in the let 
maxillary sinus.  

In conjunction with this appeal the Veteran had a VA neurological 
examination in June 2006.  Here, the examiner noted an in-service 
history of two episodes noted in 1978 and 1980 of flu symptoms 
with a diagnosis of viral syndrome, which resolved and did not 
lead to any long term diagnoses or exhibit chronic recurrence of 
symptoms.  The examiner indicated entry and discharge physical 
examinations were completely negative with no indication of any 
specific diagnosis.  

The Veteran complained of post-service symptoms of nearly daily, 
recurrent vertigo accompanied by headaches that lasted an hour or 
two, and current diagnosis of and treatment for Meniere's 
disease, for which he receives inner ear desensitization therapy.  
The Veteran also described symptoms of frequent runny and watery 
nose symptoms as well as eyes, usually late in the evening or 
early in the morning most days.  These symptoms were sometimes 
accompanied by a mild stuffy nose and/or sinus congestion but did 
not lead to prescription antibiotic use.  

On physical examination, the examiner observed nasal passages 
were patent with slight hyperemia of the mucosa, but without 
mucus collection, normal throat without redness swelling or 
exudates, normal ear canals, and normal tympanic membranes.  

The Veteran was diagnosed with Meniere's disease not considered 
secondary to or related to the episodes of viral syndrome 
experienced during military service, and with allergic rhinitis 
not considered the same as or related to the two episodes of cold 
symptoms with sinus congestion noted in the military medical 
record.  Given that the June 2006 examiner had the opportunity to 
review the entire record before rendering an opinion and gave an 
explanation of the Veteran's entire medical history and how it 
relates to his current Meniere's disease and allergic rhinitis, 
the Board finds that the June 2006 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition questions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).  As there is no competent and persuasive evidence 
of a nexus between the Veteran's current Meniere's disease or 
allergic rhinitis, and service, these claims for service 
connection must be denied.  

Based on the above, the Board finds that the preponderance of the 
evidence is against the claims of service connection and that the 
benefit-of-the- doubt rule is not for application.  See Gilbert, 
1 Vet. App. at 55.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there is 
not such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

Service connection for Meniere's disease is denied.  

Service connection for a sinus disorder is denied.  

Service connection for the residuals of a low back injury is 
denied.  

Service connection for the residuals of a right arm injury is 
denied.  

REMAND

A review of the record reveals that additional development is 
required before the issues of entitlement to service connection 
for claimed decreased vision, and for claimed headaches are ready 
for Board adjudication.  See 38 C.F.R. § 19.9 (2010).  Although 
the Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  

Specifically, service treatment records show findings of 
headaches off and on related to viral syndrome, and headache 
related to flu syndrome.  Notably, on separation examination, the 
Veteran was noted as having "subnormal vision."  

Private treatment records confirm current treatment for headaches 
and blurred vision, and findings of severe photophobia and 
increased preshiopia.  

The Veteran reports experiencing the current symptoms of 
headaches and decreased vision since service.  The Board finds 
that additional examination is needed to determine the nature and 
etiology of any current headache, and/or vision pathology.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) to determine the nature and 
etiology of any currently diagnosed headache 
pathology and/or vision pathology.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  All necessary studies 
and tests must be conducted.  

The examiner is requested to: (a) Identify 
any currently diagnosed headache pathology 
and/or vision pathology; (b) Identify the 
approximate date of onset for any chronic 
acquired disability identified in (a); (c) 
Opine whether it is at least as likely as not 
that any current headache pathology and/or 
vision pathology were incurred in or 
aggravated by active military service.  In 
doing so, the examiner must acknowledge and 
discuss the Veteran's report as to the onset 
and/or chronicity of any such problems.  A 
supporting medical rationale is requested for 
each opinion offered should be set forth in a 
legible report.  

2.  Then the RO should then readjudicate each 
of the issues currently on appeal.  The 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case that addresses all pertinent evidence, 
laws and regulations relevant to his claims.  
The Veteran and his representative should 
then be afforded the applicable time period 
in which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


